Order entered January 31, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00118-CV

                           RMAX OPERATING, LLC, Appellant

                                              V.

                GAF MATERIALS CORPORATION OF AMERICA, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-04125

                                          ORDER
       Before the Court is appellee’s January 30, 2017 unopposed second motion for extension

of time to file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief shall be filed

by February 20, 2017. We caution appellee that further requests for extension of time will be

disfavored. .


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE